Title: 12th.
From: Adams, John Quincy
To: 


       This morning the parts for the ensuing exhibition were distributed. Foster has the English Oration, Waldo the Latin: Freeman, Little, and Adams, a conference in English, upon the comparative utility of Law, Physic, and Divinity,Eaton and Harris, a forensic dispute, upon the Question, whether the destruction of inferior animals by Man, be agreeable to the Laws of nature. Bridge, Cranch, White and Adams; the mathematical parts. Waldo, who proposes obtaining leave in about a month, to go to Europe, requested to be excused from performing.
       Mr. Pearson gave us a lecture this afternoon, upon the noun: rather abstruse. Judge Dana, had another fit of his disorder. I fear exceedingly, that he will not recover. Drank tea at Williams’s Chamber.
      